Citation Nr: 1048529	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for hemorrhoids, including 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Dan Schechter





INTRODUCTION

The Veteran had active service from November 1989 to November 
1995.  He served in Southwest Asia from December 1990 through May 
1991.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), denying the appealed 
claims.  

The Board remanded both appealed claims in March 2007, and again 
in June 2009.  They now return for further review.  

The issue of entitlement to service connection for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action is 
required by the appellant.


FINDINGS OF FACT

The Veteran does not have a current psychiatric disorder, and 
does not have symptoms of psychiatric disability to a disabling 
degree, either resulting from a diagnosed or an undiagnosed 
illness.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
or for service connection for an undiagnosed illness manifested 
by psychiatric symptoms, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Additionally, where there is an 
uncured timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any such 
defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for a psychiatric disorder or an 
undiagnosed illness manifested by psychiatric symptoms.  A VCAA 
notice letter was sent in March 2003, prior to the RO's initial 
adjudication of the claim for service connection for a 
psychiatric disorder in August 2003.  The RO or Appeals 
Management Center (AMC) sent the Veteran further VCAA notices 
addressing the claim in April 2004, April 2007, and February 
2009.  (A VCAA letter in October 2008 was returned as 
undeliverable, and accordingly the February 2009 letter was sent 
to a more recent address of record.)  These notice letters were 
followed by RO/AMC readjudication of the claim including SSOCs in 
April 2005, July 2005, May 2009, and November 2010.  These VCAA 
letters informed the Veteran of the notice and duty-to-assist 
provisions of the VCAA, of the bases of review, and of the 
information and evidence necessary to substantiate the claim.  He 
was also told by this letter that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  By these VCAA letters he was expressly 
informed of the evidence required to support entitlement to 
service connection, based on both theories of entitlement 
presented by the evidence or the Veteran's contentions: direct 
service connection and service connection based on Persian Gulf 
War undiagnosed illness.  38 C.F.R. §§ 3.303, 3.317.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded Dingess-type notice in the 
April 2007 and February 2009 VCAA letters.  To whatever extent 
such notices may have been deficient in this case, such 
deficiency would be harmless and moot, because the claim for 
service connection is herein denied.

The VCAA letters also requested that the Veteran advise of any VA 
and private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  In the course 
of appeal the Veteran submitted medical and lay evidence.  
Records were requested from indicated sources, and all records 
and responses received were associated with the claims file.  The 
Veteran does not indicate the existence of additional evidence in 
furtherance of his psychiatric disorder claim that has not been 
requested or obtained.  VA treatment records, as well as service 
treatment records (STRs) and service examination records, were 
obtained and associated with the claims file.  

The Veteran was appropriately informed, including by the appealed 
rating decision,  an SOC, and SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claim.  In the absence of any report or 
indication of additional records not yet obtained relevant to the 
appealed claim for service connection for a psychiatric disorder 
or for an undiagnosed illness with psychiatric symptoms, VA need 
not assist the Veteran in soliciting any additional records and 
need not seek to obtain any for association with the claims file 
prior to the Board's adjudication of the claim adjudicated 
herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded pertinent VA examinations inclusive of a 
Persian Gulf War Examination in April 2003, and VA psychiatric 
examinations for compensation purposes in May 2003 and September 
2009, addressing questions of current psychiatric disability and 
any etiology related to service.  The Board finds that these VA 
examinations, taken together with the balance of the evidence of 
record, including VA treatment records and STRs, and private 
medical records, are adequate for the Board's adjudication of the 
appealed claim for service connection for a psychiatric disorder 
or a Persian Gulf War undiagnosed illness with psychiatric 
symptoms.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant as to why one will not 
or cannot be provided). 

As discussed infra, these examinations, taken together, 
considered the Veteran's history of experiences and symptoms in 
service and post service up to the present, provided a current 
psychiatric evaluation, and arrive at the uniform conclusion that 
the Veteran does not currently have a psychiatric disorder or 
psychiatric symptoms to any disabling degree.  Also as discussed 
infra, the Board finds that these examiners adequately considered 
and addressed the findings and opinions presented in the balance 
of the record.  As discussed below, the Veteran was afforded the 
additional VA psychiatric examination in September 2009 because 
of an ambiguity in a private medical practitioner's statement - 
as to whether noted anxiety was meant to connote or denote a 
psychiatric disorder or merely anxiety present normally - and 
because of the Veteran's own assertions of having a mental 
condition.  The Board finds that the September 2009 examination 
report, taken together with the balance of the record, 
sufficiently resolved these questions and other medical questions 
at issue, for purposes of the Board's adjudication herein.  

In the absence of any indication that the above-noted VA 
examinations, taken together, did not provide a thorough and 
carefully reasoned evaluation of the current disability (or 
rather here an absence of disability) and the question of a 
relationship to the Veteran's service, the Board accordingly 
concludes that there remains no unaddressed question of fact that 
requires resolution by any further VA examination.  Hence, based 
on satisfactory development and adequacy of the VA examinations 
already obtained, the Board finds that no further VA examination 
is required prior to the Board's adjudication of the appealed 
claim.  38 C.F.R. § 3.159(c)(4); McLendon; Barr.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  Neither 
the Veteran nor his representative has presented any avenues of 
evidentiary development bearing a reasonable possibility of 
furthering the claim which the RO or AMC has not pursued by 
query.  Hence, the case presents no reasonable possibility that 
additional evidentiary requests would advance the claim decided 
herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claim by submitted statements.  There 
has been no expressed indication that the Veteran desires a 
further opportunity to address his claim adjudicated herein.

The Board also finds that the development required by the Board's 
March 2007 and June 2009 remands have been substantially 
fulfilled.  Development undertaken pursuant to these remands 
included affording the Veteran appropriate development notice and 
assistance including pursuant to the VCAA, asking the Veteran for 
any additional evidence in furtherance of the claim, associating 
with the claims file additional statements or records received, 
obtaining additional treatment records, obtaining an additional 
VA examination in September 2009, and readjudication of the claim 
by the RO or AMC prior to return of the case to the Board for 
further review.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Service connection for a Psychiatric Disorder or 
for an
Undiagnosed Illness Manifested by Psychiatric Symptoms

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b). Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board recognizes the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis may be negative. McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the overall 
record fails to support a diagnosis of the claimed disability, 
that holding would be inapplicable.

In this regard, the Board notes that service connection may be 
established for a Persian Gulf Veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic multi-
symptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; where 
medical expertise is required, lay assertions of medical status 
do not constitute competent medical evidence for these purposes. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability which may 
reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  For example, mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does not 
in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001). 

In this case the Veteran claims entitlement to service connection 
for a psychiatric disorder due to undiagnosed illness, and hence 
it is his contention that he has such a disorder.  In his March 
2009 statement, in response to the February 2009 VCAA letter, the 
Veteran asserted that he was "crazy", and made further 
statements therein regarding mental illness.  Hence that the 
letter, taken as a whole, reasonably presented an assertion of 
current mental disability or of symptoms to support a diagnosis 
of mental disability or to support the presence of disabling 
undiagnosed illness manifested by psychiatric symptoms.  See 
Jandreau.  However, the Veteran, as a layperson, lacks the 
requisite expertise to determine whether or not he suffers from a 
psychiatric disorder and what that disorder, if present, might 
be.  Espiritu; cf. Jandreau.  

As the Board noted in its June 2009 remand, upon a VA Persian 
Gulf War examination in April 2003 and upon a VA psychiatric 
examination for compensation purposes in May 2003, the Veteran in 
essence denied significant current psychiatric symptoms, and no 
psychiatric disorders were found upon those examinations.  
However, an obtained private medical treatment record dated in 
January 2005 included an assessment of anxiety.  It was unclear 
whether this was meant to suggest a psychiatric illness, or 
merely a symptom presenting in a psychiatrically normal person, 
and if only symptoms whether these were disabling in this 
Veteran.  The Board accordingly remanded the claim in June 2009 
in an effort to more completely resolve the question of whether 
the Veteran has a psychiatric disorder or disabling psychiatric 
symptoms upon which to base his claim.  The Board believes that, 
with the VA examination obtained in September  2009, that 
question is now sufficiently resolved for the Board's 
adjudication of the claim for service connection for a 
psychiatric disorder.

Upon that September 2009 VA mental examination, the Veteran's 
social and occupational history was noted, including his 
currently owning his own business.  A past history of domestic 
violence was noted, for which he reportedly received cognitive 
behavioral therapy in 2001.  The Veteran was noted to have been 
married in the past and reported having had "numerous" 
girlfriends following the marriage.  The examiner found the 
Veteran's social and occupational interactions to be unimpaired.  
The Veteran reported having hobbies and interests outside work, 
multiple close friends, and a close relationship with family 
members.  He did, however, report that he was often limited in 
the enjoyment of outside activities due to chronic pain.  

The September 2009 examiner noted the absence of any 
"problematic" effects from alcohol or substance use.  The 
Veteran was not receiving treatment for any mental disorder.  The 
Veteran did report having constant pain "from the top of his 
head to his toes" all day every day.  A history of gout was 
noted which the Veteran controlled by diet including avoiding 
dairy foods.  He also alleged that he never had a good night's 
sleep, either due to pain when lying on his stomach or due to 
nightmares when lying on his back.  

Upon the September 2009 examination, the Veteran's appearance, 
speech, attitude, mood, attention, orientation, thought 
processes, and thought content were all noted to be either 
unremarkable or normal or good.  The examiner also noted the 
absence of inappropriate behavior.  The Veteran denied panic 
attacks, and also denied homicidal or suicidal thoughts.  Despite 
past noted episodes of domestic violence, the examiner considered 
the Veteran's impulse control to be good.  The examiner assigned 
for Axis I and Axis II the DSM code V71.09, which corresponds to 
no diagnosis or condition within Axis I or Axis II.  Thus, the 
examiner concluded that the Veteran had neither a mental disorder 
nor a personality disorder.  While the examiner noted that the 
Veteran had chronic pain, he concluded that the Veteran was 
adapting well despite the pain.  Accordingly, while the examiner 
assigned a Global Assessment of Functioning (GAF) Scale score of 
65, this was not correlated with any mental disorder, but was 
merely reflecting the examiner's perception of the impairment 
that the Veteran had as associated with his reported chronic 
pain.

In addition to finding no psychiatric or personality disorder or 
condition, the examiner expressly found that the Veteran did not 
have mental disorder signs or symptoms causing any impairments or 
decreased efficiency or otherwise interfering with social or 
occupational functioning.  The examiner rather stated, "Mental 
Disorder symptoms are not severe enough to interfere with 
occupational or social functioning."

Accepting the conclusions of the September 2009 VA examiner, 
which were based on careful review of the record, the Veteran's 
history, and the Veteran's current functioning including by self-
report and upon that objective examination, the Board concludes 
that the Veteran does not currently have a mental disorder or 
disabling mental symptoms upon which to base a claim for service 
connection for either a psychiatric disorder or an undiagnosed 
illness manifested by psychiatric symptoms.   

While it is true that a Veteran could receive compensation for 
symptoms of illness associated with undiagnosed illness where no 
diagnosis is assigned, in this case the VA examiner found 
essentially no disabling symptoms of mental illness, and hence 
there is no basis of granting service connection for a mental 
disorder as an undiagnosed illness because no disability is 
presented to support such an illness.

While it is true, pursuant to Gutierrez v. Principi, that the 
Veteran is recognized as competent to address the presence of 
psychiatric symptoms, including disabling psychiatric symptoms, 
the Board finds that the weight of the evidence, including 
particularly the Veteran's documented presentation and evaluation 
at VA examinations conducted April 2003, May 2003, and September 
2009 without any identified psychiatric impairment, outweigh 
these lay contentions of mental illness, and also outweigh the 
private practitioner's assessment of anxiety in January 2005, 
notwithstanding the noted ambiguity of that private assessment.  
Unlike the Veteran, these VA examiners were not invested with a 
stake in the outcome of their assessments and hence were not 
prone to bias on that basis.  Further, the Veteran himself 
reported to these VA examiners the nature of his current and past 
interactions and functioning, which self-reports were 
substantially the bases of the VA examiners' findings and 
conclusions of the absence of psychiatric disability or symptoms 
of psychiatric disability.  Thus, to a significant degree, the 
Veteran's own self-report of current and past behaviors and 
functioning have contradicted his own assertions of mental 
illness.  

Accordingly, upon careful review of the entire record including 
all cognizable evidence, with careful consideration of the 
credibility and weight of each element of evidence so considered, 
the Board concludes that the evidence preponderates against the 
presence of a psychiatric disorder or disabling psychiatric 
symptoms.  In so doing, the Board concludes that regardless of 
whether the private medical practitioner meant a mental illness 
or merely ordinary anxiety in the context of normal mental 
functioning in the treatment record dated in January 2005, the 
Board concludes that the weight of the evidence, including based 
upon VA examinations in April 2003, May 2003, and September 2009, 
is against the presence of a current psychiatric disorder.  As 
already noted, the Veteran's statements do not serve as evidence 
of a diagnosed psychiatric disorder because the Veteran is not 
competent to address the presence or absence of a current mental 
disorder.  Espiritu; cf., Jandreau. 

The evidence thus preponderates against the presence of a current 
psychiatric disorder or disabling psychiatric symptoms, which are 
necessary elements of a claim for service connection for a 
psychiatric disorder based on either direct service connection or 
based on service connection as associated with undiagnosed 
illness.  While it is true that a claim based on undiagnosed 
psychiatric illness need not be supported by a current diagnosis, 
it must be supported by symptoms of illness.  38 C.F.R. § 3.317.  
Here, as most clearly addressed in the September 2009 VA 
examination report, the weight of the evidence is against 
symptoms of mental illness.  Hence, a psychiatric disorder, even 
one characterized as an undiagnosed illness, cannot be supported 
by the record, because the weight of the evidence is against even 
current symptoms of psychiatric disability.

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection is denied for a psychiatric disorder and for 
an undiagnosed illness manifested by psychiatric symptoms.  


[Continued on Next Page]
REMAND

Upon VA examination in September 2009 addressing the claim of 
hemorrhoids, the examiner reviewed the claims file and noted the 
Veteran's history.  The examiner noted the absence of records of 
hemorrhoids in service.  The Veteran reported having had some 
constipation in 1993 related to taking some antidepressants, but 
he reportedly then stopped taking them.  The Veteran expressed 
his belief that he developed hemorrhoids after taking Indocin in 
service.  However, he contradictorily also reported that his 
hemorrhoids began about 2003, which was approximately eight years 
after service.  

The September 2009 examiner noted the Veteran's report of 
bleeding hemorrhoids, and concluded that the only associated 
impairment was a mild impairment in moving his bowels.  Rectal 
examination revealed no hemorrhoids and no other anal condition.  

The September 2009 examiner further noted that, not only was 
there no documented history of hemorrhoids in service, but the 
Veteran was also "very nonspecific" about when in the past his 
hemorrhoids had occurred.  The examiner duly noted the 
contradiction in these self-reports, with the Veteran dating the 
hemorrhoids' onset five to six years ago, while also reporting 
that they had developed during in service when he was constipated 
from taking antidepressants.  The examiner noted the documented 
finding of small internal hemorrhoids in 2003 upon VA 
examination.  The examiner concluded that the Veteran appeared to 
be attributing his hemorrhoids to irritable bowel syndrome, which 
he contended developed in  service.  However, the examiner opined 
that the Veteran's hemorrhoids were "not caused by or a result 
of military service."  

Unfortunately, the September 2009 VA examiner failed to address 
the undiagnosed illness questions posed by the Board in its June 
2009 remand.  The presence or absence of undiagnosed illness 
associated with hemorrhoids is a substantial issue to be 
addressed in furtherance of the Veteran's claim.  Accordingly, 
the September 2009 examination failed to comply substantially 
with the Board's June 2009 remand instructions, necessitating 
further remand, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO (AMC) should again request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all health care 
providers, VA and private, who may possess additional 
records pertinent to his remanded claim.  With any 
necessary authorization from the Veteran, the RO 
(AMC) should attempt to obtain and associate with the 
claims file any medical records identified by the 
Veteran that have not yet been obtained.  If the RO 
(AMC) is unsuccessful in obtaining any medical 
records identified by the Veteran, it should inform 
him and his representative of this and ask them to 
provide a copy of additional medical records they may 
have obtained on their own that have not been 
previously submitted.

2.  All pertinent VA and Vet Center treatment reports 
not already of record should be obtained and 
associated with the claims file.

3.  After the above-requested development is 
completed, the RO (AMC) should obtain an additional 
examination addressing the nature and etiology of the 
claimed hemorrhoids as related to undiagnosed 
illness.  (Ordinarily under such circumstances as a 
missed opinion in a prior examination the Board would 
simply request a further opinion by the same 
examiner.  However, in this instance the claimed 
disorder, hemorrhoids, was not found upon that prior 
examination in September 2009.  Because the presence 
of current disability is pertinent to the claim 
adjudication, a further examination should be 
conducted.)  The claims folder must be made available 
to the examiner for review in conjunction with the 
examination.  All necessary studies, tests, and 
evaluations should be performed and the results noted 
in the examination reports.  The following should be 
undertaken:

a.  With regard to the Veteran's claimed 
hemorrhoids, the examiner should address 
whether a diagnosable disability is present 
manifested by hemorrhoid-like signs or 
symptoms, and/or whether an undiagnosed illness 
is affecting that body part and/or function, 
and should address the nature, severity, and 
etiology of any disease or disability found.  
The examiner should note past records of 
treatment and past medical findings, including 
upon VA Gulf War examination in April 2003.  
For any condition affecting the anus or anal 
functions, the examiner should address whether 
the Veteran has an undiagnosed illness, or 
alternatively whether presenting signs or 
symptoms represent a diagnosable condition.  
The examiner should then specify what the 
diagnosed condition or conditions affecting the 
anus or anal functions are.  

b.  For each (if any) diagnosed disability 
affecting the anus or anal functions, the 
examiner should provide an opinion, based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, as to whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) that the disorder developed in 
service or is otherwise causally related to 
service.  The likelihood of intercurrent causes 
should be considered, though the examiner 
should note that such causes need not preclude 
a finding of partial causation in, or due to, 
service.  When providing this opinion, the 
examiner should consider the medical record as 
a whole, including the findings and conclusions 
of the September 2009 VA hemorrhoids examiner.  
The examiner may look to the Veteran's 
statements as supported by more objective 
indicia of disability, either currently or in 
the past, and the examiner may in turn choose 
to reject lay assertions, including by the 
Veteran, if more objective indicia appear not 
to be supportive of those assertions.  These 
medical judgments, based on the facts 
presented, are entirely the prerogative of the 
examiner.  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

d.  Any opinion provided should include 
discussion of specific evidence of record.  The 
examiners must set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed.  The conclusions of the examiners 
should reflect review of the claims folder, and 
the discussion of pertinent evidence.  If some 
questions cannot be answered without resorting 
to pure speculation, the examiner must provide 
a complete explanation why an opinion could not 
be provided.  

4.  Thereafter, and following any other indicated 
development, the RO (AMC) should readjudicate the 
remanded claim de novo.  If the benefit sought is not 
granted to the Veteran's satisfaction, the Veteran 
and his representative should be provided with a 
supplemental statement of the case and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


